EXHIBIT 10.3

PERSONAL GUARANTY

THIS GUARANTY (the ‘‘Guaranty’’) is made and entered into this December 14,
2006, by STEVEN AUSTIN as guarantor (the ‘‘Guarantor’’), a California resident
with principal home address located at
                                                    , in favor
of                                        , as beneficiary (the ‘‘Beneficiary’’)
with principal offices located at
                                                             with respect to the
Bridge Loan (the ‘‘Loan’’) described herein, each individually referred herein
as a Party and collectively as the Parties, with respect to the facts set forth
below.

[spacer.gif] [spacer.gif] A.  Reference is made to the Loan by
                                                        (‘‘Lender’’) in the
principal amount of
                                            ($                        .00),
dated as of December 14, 2006 entered into by TAG ENTERTAINMENT CORP., (the
‘‘Company’’ or the ‘‘Parent Borrower’’) and TAG ENTERTAINMENT USA (the
‘‘Subsidiary Borrower’’) in favor of the Beneficiary; and

[spacer.gif] [spacer.gif] B.  The Loan shall be secured by: (1) the Company’s
accounts receivables and (2) the Company’s contract rights and proceeds
therefrom in an agreement to be executed between Gaiam, Inc. and the Company or
any affiliate of the Company (collectively the ‘‘Collateral’’) and (3) all
books, instruments, certificates, records, ledger cards, files, correspondence,
customer lists and other documents, and all computer software, computer
printouts, tapes, disks and related data processing software and similar items,
in each case that at any time represent, cover or otherwise evidence, or contain
information relating to, any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon, as collateral
security for the due and punctual payment and performance of all obligations and
liabilities, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, arising under, out of or in
connection with the Note, the Purchase Agreement or any other Loan Document
(each of the foregoing obligations being collectively referred to as the
‘‘Obligations’’).

[spacer.gif] [spacer.gif] C.  Beneficiary desires Guarantor to provide his
guarantee of the Obligations based on and incorporating all terms and conditions
contained in the Loan. Guarantor shall guarantee the prompt payment of the
Principal Balance plus any interest thereon accruing from the Maturity Date in
the event of a default in the payment of such amounts, provided that this
guarantee obligation shall only commence in the event that the Company does not
repay the Lender the Principal Balance of the Loan plus interest thereon during
a 30-day cure period immediately following the Maturity Date.

[spacer.gif] [spacer.gif] D.  Capitalized terms used and not otherwise defined
herein that are defined in the Purchase Agreement will have the meanings given
such terms in the Purchase Agreement.

IN WITNESS WHEREOF, the Parties hereto have caused their duly authorized
representatives to enter into this Agreement effective as of the date set forth
below.

Agreed & Accepted
By:                                                           Agreed & Accepted
By:

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] Steven Austin [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]
    [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]   Signed [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Signed   [spacer.gif] [spacer.gif]  
[spacer.gif] [spacer.gif]   Authorized Name (Please print) [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] Authorized Name (Please print)
[spacer.gif]


--------------------------------------------------------------------------------
